Citation Nr: 1446061	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  14-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1956.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that denied the claim currently on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss disability did not have onset during active service, was not caused by active service, and did not manifest within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in October 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination and medical opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In some cases, service incurrence and relationship to service may be established through a demonstration of continuity of symptomatology for certain specific chronic disabilities.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) only for chronic disabilities listed in 38 C.F.R. § 3.309(a) (2013).  Sensorineural hearing loss is considered a chronic disease.  38 C.F.R. § 3.303(b) (2013); 38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disability.  38 C.F.R. § 3.303(a) (2013).  

Moreover, service connection will also be presumed for chronic disabilities, such as sensorineural hearing loss or tinnitus, if manifest to a compensable degree within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309 (2013).  

The Veteran contends that he has bilateral hearing loss and tinnitus as a result of in-service noise exposure.  Specifically, he claims that he was exposed to loud noises as a firefighter and working on the flight lines in the United States Air Force.  

The Board acknowledges that the Veteran is competent to report a history of in-service acoustic trauma.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, his account is corroborated by his service personnel records, which show that he served in a military occupational specialty (fireman) that is likely associated with noise exposure.  Thus, resolving reasonable doubt in the Veteran's favor, the Board accepts his lay assertions as evidence that the claimed noise exposure did occur during service, and concludes that he was exposed to acoustic trauma while on active duty.  

The Veteran's service medical records are silent for complaints or any diagnosis of hearing loss in service.  A September 1952 report of medical history shows the Veteran did not report any problems with his ears or hearing.  An entrance examination of the same date lists the ears, generally, as normal, and lists the drums as abnormal with an annotation of calcareous plaques, bilaterally, membrane tympani.  The Veteran's hearing was 15/15 in both ears on whispered voice test, which has been found to be an unreliable measurement of hearing acuity.
An additional October 1952 medical examination notes the Veteran had no significant abnormalities.  

A July 1956 report of medical history shows the Veteran checked 'YES' to the query of whether he ever had or had now ear, nose, or throat trouble.  A separation medical examination of the same date clarifies that in a note that states the Veteran reported recurrent sore throats that year.  The July 1956 separation examination found the ears and ear drums to be normal.  The Veteran's hearing was 15/15 in both ears on whispered voice test, which has been found to be an unreliable measurement of hearing acuity.

In November 2009, the Veteran submitted May 2008 and September 2009 private audiograms which revealed consistent bilateral moderate to severe sensorineural hearing loss.  The Veteran also submitted a November 2009 opinion from audiologist, Dr. K. N., in which that doctor opined that based on the history given by the Veteran, and his current hearing loss, the etiology of the hearing loss most certainly was noise exposure with additional effects of aging.  The Board finds this opinion less probative because the opinion regarding etiology was based solely on a history provided by the Veteran.  LeShore v. Brown, 8 Vet. App. 406 (1995) (mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value).  Moreover, the opinion was not based on a review of the Veteran's clinical history, including any service medical records or post-service medical records.  Accordingly, the Board finds that opinion lacks significant probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  

At a November 2009 VA audiology examination, the Veteran reported that he had hearing difficulties for the past 20 years.  He also stated that he had undergone regular hearing tests during his employment with the federal government as a warehouse worker for 30 years.  Audiological testing revealed evidence of a hearing loss disability.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 40, 50, 55, 55, and 60 decibels.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 35, 45, 55, 55, and 60 decibels.  Speech recognition scores using the Maryland CNC Test were 96 percent for the right ear and 92 percent for the left ear.  Those results are evidence that the Veteran has a current bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385 (2013).  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that hearing loss as a result of acoustic trauma would likely have been noticed closer to the time of discharge, yet the Veteran reported hearing loss beginning nearly 30 years after discharge.  The examiner stated that the configuration of the Veteran's hearing loss was inconsistent with that typically seen as related to noise exposure, and was more commonly seen with age-related loss of hearing.  The examiner opined it was less likely than not (less than 50 percent probability) that the Veteran's hearing loss was caused by or a result of military noise exposure, but more likely caused by other factors including the normal aging processes.  

The Veteran has contended that during his civil service he consistently was tested for hearing loss and that information from those treatment records support his claim.  The evidence of record shows that the Veteran began civilian employment with the federal government several years after discharge from active duty, and maintained that employment for 30 years.  A January 1962 Health Qualification Placement Record shows that one of the physical requirements for the job was excessive noise, intermittent.  An October 1968 Health Qualification Placement Record shows that one of the physical requirements for the job was constant noise.  A review of the treatment records from the Veteran's civilian employer shows that during his civilian employment, regular audiograms revealed a steady and consistent decrease in hearing.  A July 1976 reference audiogram shows the Veteran's Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 15, 15, and 25 decibels.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 5, 5, 5, 30, and 20 decibels.  The Board notes that the results from the July 1976 reference audiogram do not demonstrate a hearing loss disability for VA purposes.  A September 1977 audiogram showed the Veteran's Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 15, 25, and 20 decibels.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 20, 30, and 15 decibels.  A September 1979 audiogram showed the Veteran's Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 20, 30, and 35 decibels.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 15, 25, 35, and 30 decibels.  A September 1982 audiogram showed the Veteran's Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 25, 25, 35, and 35 decibels.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 20, 25, 35, and 35 decibels.  The last audiogram of record during his civilian service dated September 1983, showed the Veteran's Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 30, 35, 40, and 45 decibels.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz were 25, 25, 35, 40, and 50 decibels.  Based on the above, it is evident that the Veteran's hearing was not indicative of a hearing loss disability for VA purposes in 1976, some 20 years after separation from service, when the Veteran was in civil service, but the evidence shows a steady decline in his hearing during that employment and exposure to warehouse noise.  

The evidence of record shows a current bilateral hearing disability.  However, in order to establish service connection, the evidence still needs to show a nexus linking that disability to an in-service event, disease, or injury.  The Board finds that the evidence of record is against a finding that hearing loss had onset during service, or within one year following separation from service, or has been present since service.  The examiner provided a rationale that the Veteran's hearing loss disability was likely a result of age and other factors.  

In various statements throughout the appeals process, the Veteran has stated that he believed that his military exposure to jet engine noise on the flight line while employed as a firefighter caused his hearing loss.  Additionally, the Veteran's wife submitted a statement attesting to the Veteran's decrease in hearing over the years, and provided examples of how his decreased hearing effects daily life and activities.  

To the extent that the Veteran believes that his hearing loss is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses, such as difficulty hearing.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran, nor his wife, is not shown to have the training or expertise to provide a medical opinion as to the etiology of hearing loss.  VA provided the Veteran with an examination based in part on the competency of those observations.  Notwithstanding the Veteran's reports about in-service noise exposure and the private medical opinion based solely on the Veteran's subjective history, the VA examiner's opinion included review of the Veteran's reported history and the claims file, concluding that there was a less than 50 percent probability that the Veteran's hearing loss was caused by or related to military noise exposure and finding that hearing loss was more likely due to other factors such as aging.  That examiner also noted that the configuration of the Veteran's hearing loss was inconsistent with noise-induced hearing loss.  The Board finds that opinion to be the most persuasive evidence of record.  

In summary, the Board finds that the preponderance of evidence is against a finding that the Veteran's hearing loss had onset during service, and against a finding that sensorineural hearing loss manifested within one year of separation from active service.  The preponderance of the evidence is also against a finding that any current hearing loss disability is related to service or any noise exposure during service.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


